Citation Nr: 1227209	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  07-14 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for interruption of the cutaneous nerve, distal radial territory, of the right upper extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent for right wrist pain and dysfunction.

3.  Entitlement to an evaluation in excess of 10 percent for a scar at the excision site of a ganglion of the right wrist.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to September 1977, with additional service in the Army National Guard. 

This appeal to the Board of Veterans' Appeals (Board) is from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied ratings higher than 10 percent for the Veteran's service-connected pseudofolliculitis barbae and for his service-connected status post excision of a ganglion cyst. 

In August 2009, the Veteran testified at a hearing held at the RO before the undersigned acting Veterans Law Judge (VLJ) of the Board. 

In a January 2011 decision, the Board denied entitlement to an evaluation in excess of 10 percent for pseudofolliculitis barbae.  The issue of entitlement to an evaluation in excess of 10 percent for status post excision of a ganglion cyst was remanded for further development.  

After the development requested by the January 2011 remand was completed, the RO granted service connection for two additional disabilities that were both secondary to the Veteran's service connected excision of a ganglion cyst in a January 2012 rating decision.  Entitlement to service connection for right wrist pain and dysfunction was established, with a 10 percent evaluation.  In addition, entitlement to service connection for interruption of the cutaneous nerve, distal radial territory was established, with a 20 percent evaluation.  However, entitlement to an evaluation in excess of 10 percent for the residuals of the excision of the ganglion cyst continued to be denied.  

The Board notes that the rating criteria for scars provide for separate evaluations according to the limitation of function of an affected part.  See 38 C.F.R. § 4.118, Code 7805 (2004); 38 C.F.R. § 4.118, Code 7805 (2011).  Although the RO does not cite to either of the codes, the Board finds that the two new disabilities are part and parcel of the Veteran's original claim for an increased evaluation for his right wrist disability.  Neither of these claims is evaluated as 100 percent disabling, and the maximum benefit has not been awarded.  Therefore, all of the separate disabilities associated with the Veteran's excision of the ganglion cyst of the right wrist remain on appeal, and will be considered as part of the Board's decision.  AB v. Brown, 6 Vet. App. 35 (1993).  This is reflected by the issues on the first page of this decision.

The Veteran submitted additional evidence to the RO after the case had been returned to the Board.  After receiving notice of his rights, the Veteran waived initial RO consideration of this evidence in April 2012.  The Board will proceed with adjudication of his claims. 


FINDINGS OF FACT

1.  The Veteran's disability of the cutaneous nerve of the right upper extremity has been productive of mild incomplete paralysis for the entire period on appeal.  

2.  The Veteran has limitations in the range of motion of his right wrist with pain on motion, but is in receipt of the highest scheduler evaluation available based on this limitation of motion.  

3.  The Veteran's scar of the right wrist was most recently measured as 4.5 centimeters by 2 millimeters and on one occasion was found to be slightly adherent, but is well healed, not painful, superficial or unstable, and medical opinion finds that it in and of itself does not result in any functional limitation. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for interruption of the cutaneous nerve, distal radial territory, of the right upper extremity have not been met for any portion of the period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.124a, Code 8514 (2011).  

2.  The criteria for an initial evaluation in excess of 10 percent for right wrist pain and dysfunction have not been met for any portion of the period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5024, 5214, 5215 (2011).  

3.  The criteria for an evaluation in excess of 10 percent for a scar at the excision site of a ganglion of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Codes 7801, 7802, 7803, 7804, 7805 (2004); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance with the development of their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007). 

The Veteran was provided with VCAA notice letters in May 2005, July 2005, June 2007, and June 2008.  These letters informed him of the evidence required to substantiate his claim, and of him and VA's respective responsibilities in obtaining supporting evidence.  The first two letters were also issued prior to the RO initially adjudicating of the claim in October 2005.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  Although information pertaining to the assignment of effective dates and disability ratings was not provided until after the initial adjudication of the claim, the claim has been readjudicated since the Veteran received this notice.  Thus, the duty to notify has been met in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

In addition, VA has fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The RO obtained all records that he has identified as relevant to the claim.  The Veteran was also afforded numerous VA examinations to determine the severity of all disabilities associated with his right wrist.  See 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  He has also offered testimony at a hearing.  Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA. 

Increased Evaluations

The Veteran contends that the evaluations assigned to his various right wrist disabilities are inadequate to reflect the current level of impairment they produce.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. 

However, staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011). 

The Board notes that two of these issues involve the question of the proper initial rating for the Veteran's disabilities assigned following the grant of service connection.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Cutaneous Nerve of the Right Upper Extremity

As previously noted, entitlement to service connection for interruption of the cutaneous never, distal radial territory was established in the January 2012 rating decision, with a 20 percent evaluation effective from May 4, 2005.  The 20 percent evaluation has been effective for the entire period on appeal except for a temporary total evaluation assigned from June 9, 2008 to August 1, 2008 and from October 19, 2009 to December 1, 2009.  

The Veteran's disability is evaluated under the rating code for paralysis of the musculospiral group (radial nerve).  Complete paralysis of this nerve is indicated when there is drop of the hand and fingers, wrist and fingers perpetually flexed, the thumb is adducted falling within the line of the outer border of the index finger, cannot extend hand at the wrist, extend proximal phalanges of the fingers, extend the thumb, or make lateral movement of the wrist.  Other criteria are that supination of the hand, extension and flexion of the elbow is weakened, and the loss of synergic motion of extensors impairs the hand grip seriously.  Total paralysis of the triceps occurs only as the greatest rarity.  Complete paralysis is evaluated as 70 percent disabling for the major extremity and 60 percent for the minor extremity.  Severe incomplete paralysis is evaluated as 50 percent disabling for the major extremity and 40 percent for the minor extremity.  Moderate paralysis is evaluated as 30 percent disabling for the major extremity and 20 percent for the minor extremity.  Mild paralysis is rated as 20 percent disabling for either extremity.  38 C.F.R. § 4.124a, Code 8514.  

The term "incomplete paralysis" indicates a degree of loss or impaired function substantially less that the type pictured for complete paralysis, whether due to varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

The evidence includes the report of a July 2005 VA examination.  The Veteran was noted to be right hand dominant.  The Veteran wore a splint over the right hand.  The radial pulse was present.  There was restriction in the motion of the right wrist.  

VA treatment records from September 2006 show that the Veteran reported pain in the back of his right hand.  The Veteran's symptoms were described as atypical for carpal tunnel syndrome.  A splint was recommended.  

At a November 2006 examination of the joints, no sensory deficit was detected along the medial distributions of the right hand.  The Veteran could make a complete fist with a good grip, had good prehension of the hand, was able to approximate the tip of the thumb to the rest of the fingers, and was able to touch the tip of the fingers to the transverse crease of the palm.  There was no evidence of atrophy of the thenal muscle group that was supplied by the medial nerve in the hand.  

A March 2007 VA examination showed that the Veteran had decreased sensation to pinprick of the median nerve distribution.  There was a negative Tinel test but the Phalen test was positive for proximal radiating paraesthesias from the wrist.  The median compression test was negative, and there was no evidence of atrophy of the thenar musculature.  

A July 2007 hand consultation states that the Veteran reported having some difficulty with extension of his wrist as well as pain.  He did not have any wrist weakness, muscle weakness, or Tinel's sign.  He had strong radial and ulnar pulses and normal strength.  

An April 2008 hand consultation showed that the Veteran was in no acute distress.  He had normal sensation, strong pulses and good motor function.  However, he had pain with stress in flexion and extension of the wrist.  The impression was a right dorsal wrist neuroma from scar tissue. 

The Veteran underwent surgery for excision of dorsal right wrist mass with neurectomy of the posterior interosseus nerve segment in June 2008.  

A March 2009 consultation at the hand clinic showed that the Veteran had full range of motion of all fingers.  The wrist had reduced range of motion, as would be expected after surgery.  

The Veteran underwent additional surgery in October 2009 for right wrist exploration and extensor tendon tenosynovectomy.  This included division of the posterior interosseous nerve.  

A January 2010 follow up visit showed that the range of motion continued to be reduced.  He could make a full composite fist.  The Veteran continued to complain of pain, swelling, and stiffness in March 2010.  The nerve examination was normal.  

At a May 2010 examination, the Veteran said that his recent two surgeries had not reduced his pain.  He continued to have reduced range of motion.  

The Veteran was afforded a VA examination of his right wrist disability in January 2011.  The claims folder was reviewed by the examiner.  He reported intermittent numbness in a band around the wrist, and felt as if the right elbow, wrist, and hand were weak.  He occasionally had trouble with buttons or laces.  He worked in a nursing home and occasionally had problems lifting patients, as well as with playing basketball or baseball.  On examination, motor strength was 5/5 with give way and normal tone, bulk, dexterity and coordination.  Sensory was intact to vibration.  Temperature sense and pinprick were reduced.  A November 2010 electromyography had shown some distal median delay.  The assessment was right carpal tunnel syndrome with mild incomplete sensory loss.  He also had mild incomplete sensory loss in the distal radial territory.  There were no motor deficits other than give that was presumed due to pain.  It was likely the sensory loss was related to interruption of the cutaneous nerve at the time of the procedure.  There was no evidence of a complex regional pain syndrome to contribute to weakness that could be related to the surgical procedure.  

A January 2012 note from the hand clinic showed that the Veteran might have some small nerve entrapment, a small neuroma of the cutaneous nerve at the scar area.  Other records show the Veteran continues to use a brace.  

The Board finds that the evidence demonstrates that the Veteran has not had more than mild paralysis of the musculospiral nerve at any point of the period on appeal.  The primary symptoms produced by the Veteran's disability have been occasional weakness, a reduced range of motion, and some reduced sensory findings.  However, he generally retains good or complete movement in his fingers and hand, coordination, and strength, as noted on examinations in November 2006, July 2007, April 2008, and January 2011.  The evidence shows that the Veteran's symptoms have been consistent throughout the period of appeal, even following the two surgical procedures which do not appear to have improved his condition.  The January 2011 examiner characterized the Veteran's disability as mild incomplete sensory loss, and the Board finds that this also best describes his disability for the whole period on appeal.  Therefore, continuation of the 20 percent rating for mild incomplete paralysis of the major extremity is proper.  

In reaching this decision, the Board notes the Veteran's symptoms also include pain and loss of motion of the wrist.  These symptoms are evaluated separately, and may not be considered in the evaluation of the nerve disability.  See 38 C.F.R. § 4.14.  However, they will be addressed immediately below in the discussion of the Veteran's right wrist pain and dysfunction.  

Right Wrist Pain and Dysfunction

As previously noted, entitlement to service connection for right wrist pain and dysfunction was established in the January 2012 rating decision, with a 10 percent evaluation effective from May 4, 2005.  The 10 percent evaluation has been effective for the entire period on appeal except for a temporary total evaluation assigned from June 9, 2008 to August 1, 2008 and from October 19, 2009 to December 1, 2009.  

The rating code does not contain a specific entry for right wrist dysfunction.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The Veteran's disability has been evaluated by analogy to tenosynovitis.  

Tenosynovitis is rated on limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5024.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

Limitation of motion of the wrist is evaluated as 10 percent disabling if dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a, Code 5215.  Higher evaluations are assigned for ankylosis of the wrist.  38 C.F.R. § 4.71a, Code 5214.  

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

A July 2005 VA examination stated that there was restriction in the range of motion of the right wrist, but did not provide a measurement.  The Veteran also reported pain.  

The Veteran reported a sharp pain over his right wrist at a November 2006 VA examination of the joints.  The pain ranked from 5/10 to 8/10 on flare-ups.  On examination, dorsiflexion was zero to 35 degrees; palmar flexion was zero to 45 degrees; radial deviation was zero to 25 degrees, and ulnar deviation was zero to 35 degrees.  The examiner noted that during flare-ups there could be significant change in limitation of range of motion of the joints tested including increase in pain and functional capacity, although the additional degree of change could not be stated without speculation.  An X-ray study was normal. 

On a March 2007 VA examination, the Veteran reported flare-ups of his wrist pain about every two days, lasting for about four hours.  He did not know the additional limitation of motion due to functional impairment.  Dorsiflexion was zero to 70 degrees; palmar flexion was zero to 75 degrees; radial deviation was zero to 20 degrees; and ulnar deviation was zero to 45 degrees.  There was no objective evidence of pain.  The examiner noted that additional impairment could result during flare-ups but that the additional loss could not be estimated without speculation.  

A July 2007 VA examination revealed a normal right wrist. 

A March 2009 note from the hand clinic found that extension and flexion in the right wrist was 45 degrees.  Ulnar radiation was 15 degrees and radial deviation was 10 degrees.  This demonstrated decreased motion, which was to be expected after the recent surgery. 

March 2010 treatment records state that extension was 30 degrees and flexion was 60 degrees.  He was positive for pain.  An X-ray study was negative for chronic arthritic changes.  

At a May 2010 examination the Veteran reported that his two surgeries had been unsuccessful in giving any range of motion back to the right wrist with any relief of pain.  He would experience exacerbations about once a week.  On examination, there was limited range of motion of the right wrist, with 5 degrees of dorsiflexion and 20 degrees of palmar flexion.  Pronation and supination were each to 10 degrees.  The range of motion remained the same after repetitive motion, and there was objective evidence of pain throughout the range of motion.  The examiner noted that the range of motion measurements were taken during a normal state and that the right wrist would essentially be immobile during an acute exacerbation with zero tolerance for any activity that would require strength.  

A January 2011 VA examination found the Veteran's right wrist had 35 degrees of dorsiflexion, 50 degrees of palmar flexion, 20 degrees of radial deviation, and 30 degrees of ulnar deviation.  A moderate amount of pain was displayed throughout the testing with guarding and grunting.  Repetitive motion failed to show any change in the range of motion, but the examiner opined that during flare-ups of pain there could be significant change in the range of motion.  

January 2012 treatment records continue to refer to the range of motion as limited.  

The Board finds that the evidence does not support entitlement to an evaluation in excess of 10 percent for any portion of the period on appeal.  The 10 percent evaluation that is currently assigned is the highest that is available for limitation of motion of the wrist, even with consideration of additional functional limitation due to pain, weakness, incoordination or fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5215.  As the maximum scheduler evaluation is in effect, no additional discussion is necessary.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).  Indeed, while the VA examiners recognized that additional impairment could result during flare-ups and that the right wrist would essentially be immobile during an acute exacerbation, the Board does not find that such impairment on an intermittent basis more nearly approximates the impairment associated with a wrist in a fixed position (i.e., ankylosis) on a permanent basis.

In reaching this decision, the Board has considered entitlement to an evaluation under another rating code, but finds that there are no other rating codes that describe the Veteran's disability.  The evidence, however, is completely negative for ankylosis.  38 C.F.R. § 4.71a, Code 5214.  


Scar

Entitlement to service connection for a scar at the excision site of a ganglion of the right wrist was established in an October 1977 rating decision.  A zero percent evaluation was assigned for this disability.  This evaluation was increased to the current 10 percent rating in an October 2004 rating decision.  The 10 percent evaluation has been effective for the entire period on appeal except for a temporary total evaluation assigned from June 9, 2008 to August 1, 2008 and from October 19, 2009 to December 1, 2009.  

Although the Veteran's scar was originally evaluated under 38 C.F.R. § 4.118, Code 7805 by the October 1977 rating decision that first established service connection, the current 10 percent evaluation was assigned under 38 C.F.R. § 4.118, Code 7804.  

Under the version of 38 C.F.R. § 4.118, Code 7804 that was in effect at the time the 10 percent evaluation was assigned, a 10 percent evaluation was appropriate for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Code 7804 (2004).  

In 2008, VA revised, or rather clarified, its regulations for rating skin disorders, specifically scars.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008) (codified as revised at 38 C.F.R. § 4.118, DCs 7801 - 7805 (2010)).  Those revisions are applicable only for claims for benefits received by VA on or after October 23, 2008.  As there is no indication that the RO has considered the Veteran's claim under the new criteria or that the Veteran has requested consideration under these criteria, the revisions are not applicable and will not be discussed below.  

The July 2005 VA examination states that the Veteran's scar was well healed, smooth and stable.  There was no adherence to the underlying tissue, and the texture was consistent with the surrounding tissue.  There was no muscle lost.  

The November 2006 VA examination found that the Veteran's scar was two inches long with minimal adherence and tenderness.  

The March 2007 VA examination revealed an old scar just dorsal of the wrist and located in a skin line.  The examiner opined that the pain and decreased motion of the wrist was not due to the scar.  

An April 2008 VA treatment record describes a transverse scar over the dorsal wrist crease which was hyperesthetic to touch and elicited pain and tenderness with palpation.  

March 2009 treatment records include a diagnosis of a painful scar of the dorsal carpal of the right wrist.  

The April 2009 VA scar examination states the scar measures 4 by .025 centimeters on the dorsum of the right wrist.  It was hyperpigmented, well-healed, smooth, flat, and stable.  There was no adherence to the underlying tissue.  The texture was consistent with the surrounding tissue, and there was no pain of the scar on examination.  There was no disfiguration and no loss of motion due to the scar.  

The May 2010 VA examination states that the scar is 1.5 inches in length and 1/8 inches in width.  It was the same color as the surrounding skin, superficial, and non-affixed to the underlying tissues.  The scar itself was not painful and did not cause limitation of motion of the wrist.  

The most recent VA examination of the scar was conducted in January 2011.  The claims folder was reviewed by the examiner.  The examiner stated that there had been no change since the May 2010 examination.  The Veteran denied that the scar was painful, and denied that the scar had any adverse affect upon the ability to use his dominant right hand.  He said that his major problem was associated with deeper structures.  The scar was 4.5 centimeters in length by 2 millimeters in width, was very slightly depressed, and the color was almost the same as the surrounding tissue.  There were no chronic skin changes, no skin breakdown, and no evidence of tissue loss.  The scar itself was not painful and was not affixed to the underlying tissues.  The examiner stated that the scar itself had no adverse affect on the range of motion.  The discussion said that the Veteran's scar in and of itself afforded no functional limitation or disfigurement.  

The Board finds that entitlement to an evaluation in excess of 10 percent for the Veteran's service connected scar of the right wrist is not warranted.  The Veteran is in receipt of the highest evaluation available under the rating code that has been assigned.  In addition, the current medical evidence states that the scar itself affords no functional limitation.  There is no basis for a higher evaluation under the 38 C.F.R. § 4.118 Code 7804 (2004).  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).  

The Board has also considered entitlement to a higher evaluation under a different rating code, but none of the other rating codes in effect prior to the 2008 revisions provides a basis for a rating in excess of 10 percent.  The highest evaluation under 38 C.F.R. § 4.118, Codes 7802 and 7803 is also 10 percent.  The rating criteria for a scar that is deep or causes limitation of motion provides for higher evaluations, but only if the area exceeds 12 square inches.  38 C.F.R. § 4.118. Codes 7801.  The Veteran's scar does not exceed 12 square inches, is not deep, and according to the two most recent examinations does not cause limitation of motion.  

Although the Board need not consider the criteria in effect since 2008, it does note that none of the current rating criteria would provide for an evaluation in excess of 10 percent, as the Veteran has only one scar that is painful and it does not exceed the size required for a higher rating.  38 C.F.R. § 4.118, Codes 7801, 7802, 7804 (2011).  Finally, the Board notes that 38 C.F.R. § 4.118, Code 7805 (2004) provides that scars can be rated based on limitation of function of the affected part.  However, this is what has been accomplished by the assignment of separate ratings for the Veteran's disabilities of the nerve and dysfunction of the right wrist.  The current version of this regulation is essentially the same.  38 C.F.R. § 4.118, Code 7805 (2011).  There is no basis for an evaluation greater than 10 percent for the Veteran's scar of the right wrist under any of the potentially applicable rating codes for any portion of the period on appeal.  

Extraschedular Evaluation

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for all three of his disabilities.  These symptoms include pain, limitation of motion of the wrist, and sensory changes about the right wrist and hand, all of which are provided for in the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial evaluation in excess of 20 percent for interruption of the cutaneous nerve, distal radial territory, of the right upper extremity is denied. 

Entitlement to an initial evaluation in excess of 10 percent for right wrist pain and dysfunction is denied. 

Entitlement to an evaluation in excess of 10 percent for a scar at the excision site of a ganglion of the right wrist is denied. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


